Exhibit 10.2
 
Execution Version
 
GUARANTY AGREEMENT
 
THIS GUARANTY AGREEMENT dated as of June 22, 2010 (this “Guaranty Agreement”),
is being entered into among EACH OF THE UNDERSIGNED AND EACH OTHER PERSON WHO
SHALL BECOME A PARTY HERETO BY EXECUTION OF A GUARANTY JOINDER AGREEMENT (each a
“Guarantor” and collectively the “Guarantors”) and BANK OF AMERICA, N.A., as
Administrative Agent (in such capacity, the “Administrative Agent”) for each of
the Guaranteed Parties (as defined in the Credit Agreement referenced
below).  All capitalized terms used but not otherwise defined herein shall have
the meanings ascribed to such terms in the Credit Agreement.
 
RECITALS:


A.           Pursuant to a Credit Agreement dated as of the date hereof (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Granite Construction Incorporated, a Delaware
corporation (the “Borrower”), the Administrative Agent, Bank of America, N.A.,
as Swing Line Lender and L/C Issuer, and the lenders now or hereafter party
thereto (the “Lenders”), the Lenders have agreed to provide to the Borrower a
revolving credit facility with a swing line facility and a letter of credit
sublimit.


B.           Certain additional extensions of credit may be made from time to
time for the benefit of the Guarantors pursuant to certain Guaranteed Cash
Management Agreements and Guaranteed Hedge Agreements (each as defined in the
Credit Agreement).


C.           It is a condition precedent to the Guaranteed Parties’ obligations
to make and maintain such extensions of credit that the Guarantors shall have
executed and delivered this Guaranty Agreement to the Administrative Agent.


D.           Each Guarantor is, directly or indirectly, a Subsidiary of the
Borrower and will materially benefit from such extensions of credit.


In order to induce the Guaranteed Parties to from time to time make and maintain
extensions of credit under the Credit Agreement and under the Guaranteed Cash
Management Agreements and Guaranteed Hedge Agreements, the parties hereto agree
as follows:


1.           Guaranty.  Each Guarantor hereby jointly and severally,
unconditionally, absolutely, continually and irrevocably guarantees to the
Administrative Agent for the benefit of the Guaranteed Parties the payment and
performance in full of the Guaranteed Liabilities (as defined below).  For all
purposes of this Guaranty Agreement, “Guaranteed Liabilities” means:  (a) the
Borrower’s prompt payment in full, when due or declared due and at all such
times, of all Obligations and all other amounts pursuant to the terms of the
Credit Agreement, the Notes, and all other Loan Documents heretofore, now or at
any time or times hereafter owing, arising, due or payable from the Borrower to
any one or more of the Guaranteed Parties, including principal,
 
 
 
 
 
interest, premiums and fees (including all reasonable fees and expenses of
counsel (collectively, “Attorneys’ Costs”); (b) the Borrower’s prompt, full and
faithful performance, observance and discharge of each and every agreement,
undertaking, covenant and provision to be performed, observed or discharged by
the Borrower under the Credit Agreement, the Notes and all other Loan Documents;
and (c) the prompt payment in full by each Loan Party, when due or declared due
and at all such times, of obligations and liabilities now or hereafter arising
under the Guaranteed Cash Management Agreements and Guaranteed Hedge
Agreements.  The Guarantors’ obligations to the Guaranteed Parties under this
Guaranty Agreement are hereinafter collectively referred to as the “Guarantors’
Obligations” and, with respect to each Guarantor individually, the “Guarantor’s
Obligations”.  Notwithstanding the foregoing, the liability of each Guarantor
individually with respect to its Guarantor’s Obligations shall be limited to an
aggregate amount equal to the largest amount that would not render its
obligations hereunder subject to avoidance under Section 548 of the United
States Bankruptcy Code or any comparable provisions of any applicable state law.


Each Guarantor agrees that it is jointly and severally, directly and primarily
liable (subject to the limitation in the immediately preceding sentence) for the
Guaranteed Liabilities.


2.           Payment.                      If the Borrower shall default in
payment or performance of any of the Guaranteed Liabilities, whether principal,
interest, premium, fees (including, but not limited to, Attorneys’ Costs), or
otherwise, when and as the same shall become due, and after expiration of any
applicable grace period, whether according to the terms of the Credit Agreement,
by acceleration, or otherwise, or upon the occurrence and during the continuance
of any Event of Default under the Credit Agreement, then any or all of the
Guarantors will, upon demand thereof by the Administrative Agent, fully pay to
the Administrative Agent, for the benefit of the Guaranteed Parties, subject to
any restriction on each Guarantor’s Obligations set forth in Section 1 hereof,
an amount equal to all the Guaranteed Liabilities then due and owing.


3.           Absolute Rights and Obligations.  This is a guaranty of payment and
not of collection.  The Guarantors’ Obligations under this Guaranty Agreement
shall be joint and several, absolute and unconditional irrespective of, and each
Guarantor hereby expressly waives, to the extent permitted by law, any defense
to its obligations under this Guaranty Agreement and any other Loan Document to
which it is a party by reason of:


(a)           any lack of legality, validity or enforceability of the Credit
Agreement, of any of the Notes, of any other Loan Document, or of any other
agreement or instrument creating, providing security for, or otherwise relating
to any of the Guarantors’ Obligations, any of the Guaranteed Liabilities, or any
other guaranty of any of the Guaranteed Liabilities (the Loan Documents and all
such other agreements and instruments being collectively referred to as the
“Related Agreements”);


(b)           any action taken under any of the Related Agreements, any exercise
of any right or power therein conferred, any failure or omission to enforce any
right conferred thereby, or any waiver of any covenant or condition therein
provided;
 
 
2
 
 
(c)           any acceleration of the maturity of any of the Guaranteed
Liabilities, of the Guarantor’s Obligations of any other Guarantor, or of any
other obligations or liabilities of any Person under any of the Related
Agreements;


(d)           any release, exchange, non-perfection, lapse in perfection,
disposal, deterioration in value, or impairment of any security for any of the
Guaranteed Liabilities, for any of the Guarantor’s Obligations of any Guarantor,
or for any other obligations or liabilities of any Person under any of the
Related Agreements;


(e)           any dissolution of the Borrower or any Guarantor or any other
party to a Related Agreement, or the combination or consolidation of the
Borrower or any Guarantor or any other party to a Related Agreement into or with
another entity or any transfer or disposition of any assets of the Borrower or
any Guarantor or any other party to a Related Agreement;


(f)           any extension (including without limitation extensions of time for
payment), renewal, amendment, restructuring or restatement of, any acceptance of
late or partial payments under, or any change in the amount of any borrowings or
any credit facilities available under, the Credit Agreement, any of the Notes or
any other Loan Document or any other Related Agreement, in whole or in part;


(g)           the existence, addition, modification, termination, reduction or
impairment of value, or release of any other guaranty (or security therefor) of
the Guaranteed Liabilities (including without limitation the Guarantor’s
Obligations of any other Guarantor and obligations arising under any other
Guaranty now or hereafter in effect);


(h)           any waiver of, forbearance or indulgence under, or other consent
to any change in or departure from any term or provision contained in the Credit
Agreement, any other Loan Document or any other Related Agreement, including
without limitation any term pertaining to the payment or performance of any of
the Guaranteed Liabilities, any of the Guarantor’s Obligations of any other
Guarantor, or any of the obligations or liabilities of any party to any other
Related Agreement;


(i)           any other circumstance whatsoever (with or without notice to or
knowledge of any Guarantor) which may or might in any manner or to any extent
vary the risks of such Guarantor, or might otherwise constitute a legal or
equitable defense available to, or discharge of, a surety or a guarantor,
including without limitation any right to require or claim that resort be had to
the Borrower or any other Loan Party or to any collateral in respect of the
Guaranteed Liabilities or Guarantors’ Obligations.


It is the express purpose and intent of the parties hereto that this Guaranty
Agreement and the Guarantors’ Obligations hereunder and under each Guaranty
Joinder Agreement shall be absolute and unconditional under any and all
circumstances and shall not be discharged except by payment as herein provided.
 
 
3
 
 
4.           Currency and Funds of Payment.  All Guarantors’ Obligations will be
paid in lawful currency of the United States of America and in immediately
available funds, regardless of any law, regulation or decree now or hereafter in
effect that might in any manner affect the Guaranteed Liabilities, or the rights
of any Guaranteed Party with respect thereto as against the Borrower, or cause
or permit to be invoked any alteration in the time, amount or manner of payment
by the Borrower of any or all of the Guaranteed Liabilities.


5.           Events of Default.  Without limiting the provisions of Section 2
hereof, in the event that there shall occur and be continuing an Event of
Default, then notwithstanding any collateral or other security or credit support
for the Guaranteed Liabilities, at the Administrative Agent’s election and
without notice thereof or demand therefor, the Guarantors’ Obligations shall
immediately be and become due and payable.


6.           Subordination.  Until this Guaranty Agreement is terminated in
accordance with Section 22 hereof, each Guarantor hereby unconditionally
subordinates all present and future debts, liabilities or obligations now or
hereafter owing to such Guarantor (a) of the Borrower, to the payment in full of
the Guaranteed Liabilities, (b) of every other Guarantor (an “obligated
guarantor”), to the payment in full of the Guarantors’ Obligations of such
obligated guarantor, and (c) of each other Person now or hereafter constituting
a Loan Party, to the payment in full of the obligations of such Loan Party owing
to any Guaranteed Party and arising under the Loan Documents or any Guaranteed
Cash Management Agreement or Guaranteed Hedge Agreement.  All amounts due under
such subordinated debts, liabilities, or obligations shall, upon the occurrence
and during the continuance of an Event of Default, be collected and, upon
request by the Administrative Agent, paid over forthwith to the Administrative
Agent for the benefit of the Guaranteed Parties on account of the Guaranteed
Liabilities, the Guarantors’ Obligations, or such other obligations, as
applicable, and, after such request and pending such payment, shall be held by
such Guarantor as agent and bailee of the Guaranteed Parties separate and apart
from all other funds, property and accounts of such Guarantor.


7.           Suits.  Each Guarantor from time to time shall pay to the
Administrative Agent for the benefit of the Guaranteed Parties, on demand, at
the Administrative Agent’s Office or such other address as the Administrative
Agent shall give notice of to such Guarantor, the Guarantors’ Obligations as
they become or are declared due, and in the event such payment is not made
forthwith, the Administrative Agent may proceed to suit against any one or more
or all of the Guarantors.  At the Administrative Agent’s election, one or more
and successive or concurrent suits may be brought hereon by the Administrative
Agent against any one or more or all of the Guarantors, whether or not suit has
been commenced against the Borrower, any other Guarantor, or any other Person
and whether or not the Guaranteed Parties have taken or failed to take any other
action to collect all or any portion of the Guaranteed Liabilities or have taken
or failed to take any actions against any collateral securing payment or
performance of all or any portion of the Guaranteed Liabilities, and
irrespective of any event, occurrence, or condition described in Section 3
hereof.


      8.           Set-Off and Waiver.  Each Guarantor waives any right to
assert against any Guaranteed Party as a defense, counterclaim, set-off,
recoupment or cross claim in respect of its Guarantor’s Obligations, any defense
(legal or equitable) or other claim which such Guarantor
 
 
4
 
 
may now or at any time hereafter have against the Borrower or any or all of the
Guaranteed Parties without waiving any additional defenses, set-offs,
counterclaims or other claims otherwise available to such Guarantor.  For the
purposes of this Section 8, all remittances and property shall be deemed to be
in the possession of a Guaranteed Party as soon as the same may be put in
transit to it by mail or carrier or by other bailee.


9.           Waiver of Notice; Subrogation.


(a)           Each Guarantor hereby waives to the extent permitted by law notice
of the following events or occurrences:  (i) acceptance of this Guaranty
Agreement; (ii) the Lenders’ heretofore, now or from time to time hereafter
making Loans and issuing Letters of Credit and otherwise loaning monies or
giving or extending credit to or for the benefit of the Borrower or any other
Loan Party, or otherwise entering into arrangements with any Loan Party giving
rise to Guaranteed Liabilities, whether pursuant to the Credit Agreement or the
Notes or any other Loan Document or Related Agreement or any amendments,
modifications, or supplements thereto, or replacements or extensions thereof;
(iii) presentment, demand, default, non-payment, partial payment and protest;
and (iv) any other event, condition, or occurrence described in Section 3
hereof.  Each Guarantor agrees that each Guaranteed Party may heretofore, now or
at any time hereafter do any or all of the foregoing in such manner, upon such
terms and at such times as each Guaranteed Party, in its sole and absolute
discretion, deems advisable, without in any way or respect impairing, affecting,
reducing or releasing such Guarantor from its Guarantor’s Obligations, and each
Guarantor hereby consents to each and all of the foregoing events or
occurrences.


(b)           Each Guarantor hereby agrees that payment or performance by such
Guarantor of its Guarantor’s Obligations under this Guaranty Agreement may be
enforced by the Administrative Agent on behalf of the Guaranteed Parties upon
demand by the Administrative Agent to such Guarantor without the Administrative
Agent being required, such Guarantor expressly waiving to the extent permitted
by law any right it may have to require the Administrative Agent, to (i)
prosecute collection or seek to enforce or resort to any remedies against the
Borrower or any other Guarantor or any other guarantor of the Guaranteed
Liabilities, or (ii) seek to enforce or resort to any remedies with respect to
any security interests, Liens or encumbrances granted to the Administrative
Agent or any Lender or other party to a Related Agreement by the Borrower, any
other Guarantor or any other Person on account of the Guaranteed Liabilities or
any guaranty thereof, including in either case any defense based upon an
election of remedies by any Guaranteed Party under the provisions of Sections
580a, 580b, 580d, and 726 of the California Code of Civil Procedure or any
similar law of the State of California or any other jurisdiction.  In making
this waiver, each Guarantor specifically acknowledges that it understands and is
aware that, under Sections 580b and 580d of the California Code of Civil
Procedure, if the Guaranteed Parties (or any of them) conducted a nonjudicial
foreclosure sale of real property collateral:  (i) such Guaranteed Party(ies)
would lose the right to pursue the Borrower for any deficiency that might remain
following such sale; (ii) if such Guarantor were to pay such deficiency
following such sale, it would be precluded from pursuing the Borrower for
 
 
5
 
 
reimbursement; and (iii) as a result, such Guaranteed Party(ies) would be
prevented from pursuing such Guarantor for such deficiency following such
sale.  IT IS FURTHER EXPRESSLY UNDERSTOOD, ACKNOWLEDGED AND AGREED TO BY SUCH
GUARANTOR THAT DEMAND UNDER THIS GUARANTY AGREEMENT MAY BE MADE BY THE
ADMINISTRATIVE AGENT, AND THE PROVISIONS HEREOF ENFORCED BY THE ADMINISTRATIVE
AGENT, EFFECTIVE AS OF THE FIRST DATE ANY EVENT OF DEFAULT OCCURS AND IS
CONTINUING UNDER THE CREDIT AGREEMENT.


(c)           Each Guarantor further agrees with respect to this Guaranty
Agreement that it shall have no right of subrogation, reimbursement,
contribution or indemnity, nor any right of recourse to security for the
Guaranteed Liabilities unless and until 93 days immediately following the
Facility Termination Date shall have elapsed without the filing or commencement,
by or against any Loan Party, of any state or federal action, suit, petition or
proceeding seeking any reorganization, liquidation or other relief or
arrangement in respect of creditors of, or the appointment of a receiver,
liquidator, trustee or conservator in respect to, such Loan Party or its
assets.  This waiver is expressly intended to prevent the existence of any claim
in respect to such subrogation, reimbursement, contribution or indemnity by any
Guarantor against the estate of any other Loan Party within the meaning of
Section 101 of the Bankruptcy Code, in the event of a subsequent case involving
any other Loan Party.  If an amount shall be paid to any Guarantor on account of
such rights at any time prior to termination of this Guaranty Agreement in
accordance with the provisions of Section 22 hereof, such amount shall be held
in trust for the benefit of the Guaranteed Parties and shall forthwith be paid
to the Administrative Agent, for the benefit of the Guaranteed Parties, to be
credited and applied upon the Guarantors’ Obligations, whether matured or
unmatured, in accordance with the terms of the Credit Agreement or otherwise as
the Guaranteed Parties may elect.  The agreements in this subsection shall
survive repayment of all of the Guarantors’ Obligations, the termination or
expiration of this Guaranty Agreement in any manner, including but not limited
to termination in accordance with Section 22 hereof, and occurrence of the
Facility Termination Date.


For purposes of this Guaranty Agreement, “Facility Termination Date” means the
date as of which all of the following shall have occurred:  (a) the Aggregate
Commitments have terminated, (b) all obligations have been paid in full (other
than (x) contingent indemnification obligations and (y) obligations and
liabilities under Guaranteed Cash Management Agreements and Guaranteed Hedge
Agreements as to which arrangements satisfactory to the applicable Cash
Management Bank or Hedge Bank have been made), and (c) all Letters of Credit
have terminated or expired (other than Letters of Credit as to which other
arrangements with respect thereto satisfactory to the Administrative Agent and
the L/C Issuer shall have been made).


10.           Effectiveness; Enforceability.  This Guaranty Agreement shall be
effective as of the date first above written and shall continue in full force
and effect until termination in accordance with Section 22 hereof.  Any claim or
claims that the Guaranteed Parties may at any time hereafter have against a
Guarantor under this Guaranty Agreement may be asserted by the
 
 
6
 
 
Administrative Agent on behalf of the Guaranteed Parties by written notice
directed to such Guarantor in accordance with Section 24 hereof.


11.           Representations and Warranties.  Each Guarantor warrants and
represents to the Administrative Agent, for the benefit of the Guaranteed
Parties, that it is duly authorized to execute and deliver this Guaranty
Agreement (or the Guaranty Joinder Agreement to which it is a party, as
applicable), and to perform its obligations under this Guaranty Agreement, that
this Guaranty Agreement (or the Guaranty Joinder Agreement to which it is a
party, as applicable) has been duly executed and delivered on behalf of such
Guarantor by its duly authorized representatives; that this Guaranty Agreement
(and any Guaranty Joinder Agreement to which such Guarantor is a party) is
legal, valid, binding and enforceable against such Guarantor in accordance with
its terms except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles; and that such
Guarantor’s execution, delivery and performance of this Guaranty Agreement (and
any Guaranty Joinder Agreement to which such Guarantor is a party) do not
violate or constitute a breach of any of its Organization Documents, any
agreement or instrument to which such Guarantor is a party, or any law, order,
regulation, decree or award of any governmental authority or arbitral body to
which it or its properties or operations is subject.


12.           Expenses.  Each Guarantor agrees to be jointly and severally
liable for the payment of all reasonable fees and expenses, including Attorneys’
Costs, incurred by any Guaranteed Party in connection with the enforcement of
this Guaranty Agreement, whether or not suit be brought.


13.           Reinstatement.  Each Guarantor agrees that this Guaranty Agreement
shall continue to be effective or be reinstated, as the case may be, at any time
payment received by any Guaranteed Party in respect of any Guaranteed
Liabilities is rescinded or must be restored for any reason, or is repaid by any
Guaranteed Party in whole or in part in good faith settlement of any pending or
threatened avoidance claim.


14.           Attorney-in-Fact.  To the extent permitted by law, each Guarantor
hereby appoints the Administrative Agent, for the benefit of the Guaranteed
Parties, as such Guarantor’s attorney-in-fact for the purposes of carrying out
the provisions of this Guaranty Agreement and taking any action and executing
any instrument which the Administrative Agent may deem necessary or advisable to
accomplish the purposes hereof, which appointment is coupled with an interest
and is irrevocable; provided, that the Administrative Agent shall have and may
exercise rights under this power of attorney only upon the occurrence and during
the continuance of an Event of Default.


    15.           Reliance.  Each Guarantor represents and warrants to the
Administrative Agent, for the benefit of the Guaranteed Parties, that:  (a) such
Guarantor has adequate means to obtain on a continuing basis (i) from the
Borrower, information concerning the Loan Parties and the Loan Parties’
financial condition and affairs and (ii) from other reliable sources, such other
information as it deems material in deciding to provide this Guaranty Agreement
and any Guaranty Joinder Agreement (“Other Information”), and has full and
complete access to the
 
 
7
 
 
Loan Parties’ books and records and to such Other Information; (b) such
Guarantor is not relying on any Guaranteed Party or its or their employees,
directors, agents or other representatives or Affiliates, to provide any such
information, now or in the future; (c) such Guarantor has been furnished with
and reviewed the terms of the Credit Agreement and such other Loan Documents and
Related Agreements as it has requested, is executing this Guaranty Agreement (or
the Guaranty Joinder Agreement to which it is a party, as applicable) freely and
deliberately, and understands the obligations and financial risk undertaken by
providing this Guaranty Agreement (and any Guaranty Joinder Agreement); (d) such
Guarantor has relied solely on the Guarantor’s own independent investigation,
appraisal and analysis of the Borrower, the Borrower’s financial condition and
affairs, the Other Information, and such other matters as it deems material in
deciding to provide this Guaranty Agreement (and any Guaranty Joinder Agreement)
and is fully aware of the same; and (e) such Guarantor has not depended or
relied on any Guaranteed Party or its or their employees, directors, agents or
other representatives or Affiliates, for any information whatsoever concerning
the Borrower or the Borrower’s financial condition and affairs or any other
matters material to such Guarantor’s decision to provide this Guaranty Agreement
(and any Guaranty Joinder Agreement), or for any counseling, guidance, or
special consideration or any promise therefor with respect to such
decision.  Each Guarantor agrees that no Guaranteed Party has any duty or
responsibility whatsoever, now or in the future, to provide to such Guarantor
any information concerning the Borrower or the Borrower’s financial condition
and affairs, or any Other Information, other than as expressly provided herein,
and that, if such Guarantor receives any such information from any Guaranteed
Party or its or their employees, directors, agents or other representatives or
Affiliates, such Guarantor will independently verify the information and will
not rely on any Guaranteed Party or its or their employees, directors, agents or
other representatives or Affiliates, with respect to such information.


16.           Rules of Interpretation.  The rules of interpretation contained in
Section 1.02 of the Credit Agreement shall be applicable to this Guaranty
Agreement and each Guaranty Joinder Agreement and are hereby incorporated by
reference.  All representations and warranties contained herein shall survive
the delivery of documents and any extension of credit referred to herein or
guaranteed hereby.


17.           Entire Agreement.  This Guaranty Agreement and each Guaranty
Joinder Agreement, together with the Credit Agreement and other Loan Documents,
constitutes and expresses the entire understanding between the parties hereto
with respect to the subject matter hereof, and supersedes all prior
negotiations, agreements, understandings, inducements, commitments or
conditions, express or implied, oral or written, except as herein
contained.  The express terms hereof control and supersede any course of
performance or usage of the trade inconsistent with any of the terms
hereof.  Except as provided in Section 22, neither this Guaranty Agreement nor
any Guaranty Joinder Agreement nor any portion or provision hereof or thereof
may be changed, altered, modified, supplemented, discharged, canceled,
terminated, or amended orally or in any manner other than as provided in the
Credit Agreement.


    18.           Binding Agreement; Assignment.  This Guaranty Agreement, each
Guaranty Joinder Agreement and the terms, covenants and conditions hereof and
thereof, shall be binding upon and inure to the benefit of the parties hereto
and thereto, and to their respective heirs, legal
 
 
8
 
 
representatives, successors and assigns; provided, however, that no Guarantor
shall be permitted to assign any of its rights, powers, duties or obligations
under this Guaranty Agreement, any Guaranty Joinder Agreement or any other
interest herein or therein without the prior written consent of the
Administrative Agent.  Without limiting the generality of the foregoing sentence
of this Section 18, any Lender may assign to one or more Persons, or grant to
one or more Persons participations in or to, all or any part of its rights and
obligations under the Credit Agreement (to the extent permitted by the Credit
Agreement); and to the extent of any such assignment or participation such other
Person shall, to the fullest extent permitted by law, thereupon become vested
with all the benefits in respect thereof granted to such Lender herein or
otherwise, subject however, to the provisions of the Credit Agreement, including
Article IX thereof (concerning the Administrative Agent) and Section 10.06
thereof concerning assignments and participations.  All references herein to the
Administrative Agent shall include any successor thereof.


19.           Guaranteed Cash Management Agreements and Guaranteed Hedge
Agreements.  No Guaranteed Party (other than the Administrative Agent) that
obtains the benefit of this Guaranty Agreement shall have any right to notice of
any action or to consent to, direct or object to any action hereunder (including
the release, impairment or modification of any Guarantors’ Obligations or
security therefor) other than in its capacity as a Lender and, in such case,
only to the extent expressly provided in the Loan Documents.  Notwithstanding
any other provision of this Guaranty Agreement to the contrary, the
Administrative Agent shall only be required to verify the payment of, or that
other satisfactory arrangement have been made with respect to, the Guaranteed
Obligations arising under Guaranteed Cash Management Agreements and Guaranteed
Hedge Agreements to the extent the Administrative Agent has received written
notice of such Obligations, together with such supporting documentation as it
may request, from the applicable Cash Management Bank or Hedge Bank, as the case
may be.  Each Guaranteed Party not a party to the Credit Agreement that obtains
the benefit of this Guaranty Agreement shall be deemed to have acknowledged and
accepted the appointment of the Administrative Agent pursuant to the terms of
the Credit Agreement, and that with respect to the actions and omissions of the
Administrative Agent hereunder or otherwise relating hereto that do or may
affect such Guaranteed Party, the Administrative Agent and each of its Related
Parties shall be entitled to all the rights, benefits and immunities conferred
under Article IX of the Credit Agreement.


20.           Severability.  The provisions of this Guaranty Agreement are
independent of and separable from each other.  If any provision hereof shall for
any reason be held invalid or unenforceable, such invalidity or unenforceability
shall not affect the validity or enforceability of any other provision hereof,
but this Guaranty Agreement shall be construed as if such invalid or
unenforceable provision had never been contained herein.


21.           Counterparts.  This Guaranty Agreement may be executed in any
number of counterparts each of which when so executed and delivered shall be
deemed an original, and it shall not be necessary in making proof of this
Guaranty Agreement to produce or account for more than one such counterpart
executed by the Guarantors against whom enforcement is sought.  Without limiting
the foregoing provisions of this Section 21, the provisions of Section 10.10 of
the Credit Agreement shall be applicable to this Guaranty Agreement.
 
 
9
 
 
      22.           Termination.  Subject to reinstatement pursuant to Section
13 hereof, this Guaranty Agreement and each Guaranty Joinder Agreement, and all
of the Guarantors’ Obligations hereunder (excluding those Guarantors’
obligations relating to Guaranteed Liabilities that expressly survive such
termination) shall terminate on the Facility Termination Date.


23.           Remedies Cumulative; Late Payments.  All remedies hereunder are
cumulative and are not exclusive of any other rights and remedies of the
Administrative Agent or any other Guaranteed Party provided by law or under the
Credit Agreement, the other Loan Documents or other applicable agreements or
instruments.  The making of the Loans and other credit extensions pursuant to
the Credit Agreement and other Related Agreements shall be conclusively presumed
to have been made or extended, respectively, in reliance upon each Guarantor’s
guaranty of the Guaranteed Liabilities pursuant to the terms hereof.  Any
amounts not paid when due under this Guaranty Agreement shall bear interest at
the Default Rate.


24.           Notices.  Any notice required or permitted hereunder or under any
Guaranty Joinder Agreement shall be given, (a) with respect to each Guarantor,
at the address of the Borrower indicated in Schedule 10.02 of the Credit
Agreement and (b) with respect to the Administrative Agent or any other
Guaranteed Party, at the Administrative Agent’s address indicated in Schedule
10.02 of the Credit Agreement.  All such addresses may be modified, and all such
notices shall be given and shall be effective, as provided in Section 10.02 of
the Credit Agreement for the giving and effectiveness of notices and
modifications of addresses thereunder.


25.           Joinder.  Each Person that shall at any time execute and deliver
to the Administrative Agent a Guaranty Joinder Agreement substantially in the
form attached as Exhibit A hereto shall thereupon irrevocably, absolutely and
unconditionally become a party hereto and obligated hereunder as a Guarantor,
and all references herein and in the other Loan Documents to the Guarantors or
to the parties to this Guaranty Agreement shall be deemed to include such Person
as a Guarantor hereunder.


26.           Governing Law; Jurisdiction; Etc.

 
(a) GOVERNING LAW.  THIS GUARANTY AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF CALIFORNIA.
            (b) SUBMISSION TO JURISDICTION.  EACH GUARANTOR IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF CALIFORNIA SITTING IN THE CITY AND
COUNTY OF SAN FRANCISCO AND OF THE UNITED STATES DISTRICT COURT OF THE NORTHERN
DISTRICT OF CALIFORNIA, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY AGREEMENT OR ANY OTHER
LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF
THE PARTIES HERETO IRREVOCABLY AND
 
 
10
 
 
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH CALIFORNIA STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS GUARANTY
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS GUARANTY AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST THE GUARANTORS OR THEIR RESPECTIVE PROPERTIES IN THE COURTS OF
ANY JURISDICTION.
 
(c) WAIVER OF VENUE.  EACH GUARANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS GUARANTY AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (b) OF THIS SECTION.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.
 
    (d) SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02 OF THE CREDIT
AGREEMENT.  NOTHING IN THIS GUARANTY AGREEMENT WILL AFFECT THE RIGHT OF ANY
PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.


27.           Arbitration and Waiver of Jury Trial.
 
     (a)           This Section concerns the resolution of any controversies or
claims between the parties, whether arising in contract, tort or by statute,
including but not limited to controversies or claims that arise out of or relate
to: (i) this Guaranty Agreement (including any renewals, extensions or
modifications); or (ii) any document related to this Guaranty Agreement
(collectively a “Claim”).  For the purposes of this arbitration provision only,
the term “parties” shall include any parent corporation, subsidiary or affiliate
of the Administrative Agent involved in the servicing, management or
administration of the Obligations or any other obligation described in this
Guaranty Agreement.
 
 
11
 
 
(b)           At the request of any party to this Guaranty Agreement, any Claim
shall be resolved by binding arbitration in accordance with the Federal
Arbitration Act (Title 9, U.S. Code) (the “Act”).  The Act will apply even
though this Guaranty Agreement provides that it is governed by the law of a
specified state.  The arbitration will take place on an individual basis without
resort to any form of class action.
 
(c)           Arbitration proceedings will be determined in accordance with the
Act, the then-current rules and procedures for the arbitration of financial
services disputes of the American Arbitration Association or any successor
thereof (“AAA”), and the terms of this Section.  In the event of any
inconsistency, the terms of this Section shall control.  If AAA is unwilling or
unable to (i) serve as the provider of arbitration or (ii) enforce any provision
of this arbitration clause, the Administrative Agent may designate another
arbitration organization with similar procedures to serve as the provider of
arbitration.
 
(d)           The arbitration shall be administered by AAA and conducted, unless
otherwise required by law, in the State of California.  All Claims shall be
determined by one arbitrator; however, if Claims exceed $5,000,000, upon the
request of any party, the Claims shall be decided by three arbitrators.  All
arbitration hearings shall commence within ninety (90) days of the demand for
arbitration and close within ninety (90) days of commencement and the award of
the arbitrator(s) shall be issued within thirty (30) days of the close of the
hearing.  However, the arbitrator(s), upon a showing of good cause, may extend
the commencement of the hearing for up to an additional sixty (60) days.  The
arbitrator(s) shall provide a concise written statement of reasons for the
award.  The arbitration award may be submitted to any court having jurisdiction
to be confirmed, judgment entered and enforced.
 
(e)           The arbitrator(s) will give effect to statutes of limitation in
determining any Claim and may dismiss the arbitration on the basis that the
Claim is barred. For purposes of the application of the statute of limitations,
the service on AAA under applicable AAA rules of a notice of Claim is the
equivalent of the filing of a lawsuit.  Any dispute concerning this arbitration
provision or whether a Claim is arbitrable shall be determined by the
arbitrator(s).  The arbitrator(s) shall have the power to award legal fees
pursuant to the terms of this Guaranty Agreement.
 
(f)           This Section does not limit the right of any party to: (i)
exercise self-help remedies, such as but not limited to, setoff; (ii) initiate
judicial or non-judicial foreclosure against any real or personal property
collateral; (iii) exercise any judicial or power of sale rights, or (iv) act in
a court of law to obtain an interim remedy, such as but not limited to,
injunctive relief, writ of possession or appointment of a receiver, or
additional or supplementary remedies.
 
(g)           The filing of a court action is not intended to constitute a
waiver of the right of any party, including the suing party, thereafter to
require submittal of the Claim to arbitration.
 
      (h)           BY AGREEING TO BINDING ARBITRATION, THE PARTIES IRREVOCABLY
AND VOLUNTARILY WAIVE ANY RIGHT THEY MAY
 
 
12
 
 
 
HAVE TO A TRIAL BY JURY IN RESPECT OF ANY CLAIM.  FURTHERMORE, WITHOUT INTENDING
IN ANY WAY TO LIMIT THIS GUARANTY AGREEMENT TO ARBITRATE, TO THE EXTENT ANY
CLAIM IS NOT ARBITRATED, THE PARTIES IRREVOCABLY AND VOLUNTARILY WAIVE ANY RIGHT
THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF SUCH CLAIM.  THIS PROVISION IS A
MATERIAL INDUCEMENT FOR THE PARTIES ENTERING INTO THIS GUARANTY AGREEMENT.
 
28.           California Judicial Reference.  If any action or proceeding is
filed in a court of the State of California by or against any party hereto in
connection with any of the transactions contemplated by this Guaranty Agreement
or any other Loan Document, (a) the court shall, and is hereby directed to, make
a general reference pursuant to California Code of Civil Procedure Section 638
to a referee (who shall be a single active or retired judge) to hear and
determine all of the issues in such action or proceeding (whether of fact or of
law) and to report a statement of decision, provided that at the option of any
party to such proceeding, any such issues pertaining to a “provisional remedy”
as defined in California Code of Civil Procedure Section 1281.8 shall be heard
and determined by the court, and (b) without limiting the generality of Section
12, the Guarantors shall be solely responsible to pay all fees and expenses of
any referee appointed in such action or proceeding.


[Signature pages follow.]
 
 
13
 
 
IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Guaranty Agreement as of the day and year first written above.


GUARANTORS:


GRANITE CONSTRUCTION COMPANY




By:                /s/ William G.
Dorey                                                                           
William G. Dorey
Chief Executive Officer




By:                /s/ James H.
Roberts                                                                           
James H. Roberts
Chief Operating Officer




GRANITE CONSTRUCTION NORTHEAST, INC.




By:                /s/ William G.
Dorey                                                                           
William G. Dorey
Chief Executive Officer




By:                /s/ James H.
Roberts                                                                           
James H. Roberts
Chief Operating Officer




GRANITE NORTHWEST, INC.




By:                /s/ Ananya
Mukherjee                                                                           
Ananya Mukherjee
Treasurer




By:                /s/ Ronald L. Gatto 
Ronald L. Gatto
Secretary
 
 
Guaranty Agreement
Signature Page
 
 
 
 
GRANITE LAND COMPANY




By:                /s/ Scott D.
Wolcott                                                                           
Scott D. Wolcott
President




By:                /s/ Michael Futch 
Michael Futch
Secretary




INTERMOUNTAIN SLURRY SEAL, INC.




By:                /s/ Ananya
Mukherjee                                                                           
Ananya Mukherjee
Treasurer




By:                /s/ Ronald L. Gatto 
Ronald L. Gatto
Secretary




GILC INCORPORATED




By:                /s/ Jigisha
Desai                                                                           
Jigisha Desai
Chief Financial Officer




By:                /s/ Michael Futch 
Michael Futch
Secretary


Guaranty Agreement
Signature Page
 
 
 
 
POZZOLAN PRODUCTS COMPANY (P.P.C.)




By:                /s/ Ananya
Mukherjee                                                                           
Ananya Mukherjee
Treasurer




By:                /s/ Ronald L. Gatto 
Ronald L. Gatto
Secretary


Guaranty Agreement
Signature Page
 
 
 
 
ADMINISTRATIVE AGENT:


BANK OF AMERICA, N.A., as Administrative
Agent




By:                /s/ Bridgett J.
Manduk                                                                           
Name:            Bridgett J.
Manduk                                                                           
Title:            Assistant Vice
President                                                                           


Guaranty Agreement
Signature Page
 
 
 
 
EXHIBIT A


Form of Guaranty Joinder Agreement




GUARANTY JOINDER AGREEMENT


THIS GUARANTY JOINDER AGREEMENT dated as of _____________, 20__ (this “Guaranty
Joinder Agreement”), is made by _______________________________, a
________________ (the “Joining Guarantor”), in favor of BANK OF AMERICA, N.A.,
in its capacity as Administrative Agent (the “Administrative Agent”) for the
Guaranteed Parties (as defined in the Guaranty Agreement referenced below; all
capitalized terms used but not defined herein shall have the meanings given to
such terms in such Guaranty Agreement).


RECITALS:


A.           Certain of Subsidiaries of Granite Construction Corporation, a
Delaware corporation (the “Borrower”) are party to a Guaranty Agreement dated as
of June 22, 2010 (as in effect on the date hereof, the “Guaranty Agreement”).


B.           The Joining Guarantor is a Subsidiary of the Borrower and is
required by the terms of the Credit Agreement to be joined as a party to the
Guaranty Agreement as a Guarantor.


C.           The Joining Guarantor will materially benefit directly and
indirectly from the making and maintenance of the extensions of credit made from
time to time under the Credit Agreement, Guaranteed Cash Management Agreements
and Guaranteed Hedge Agreements.


In order to induce the Guaranteed Parties to from time to time make and maintain
extensions of credit under the Credit Agreement, Guaranteed Cash Management
Agreements and Guaranteed Hedge Agreements, the Joining Guarantor hereby agrees
as follows:


1.           Joinder.  The Joining Guarantor hereby irrevocably, absolutely and
unconditionally becomes a party to the Guaranty Agreement as a Guarantor and
bound by all the terms, conditions, obligations, liabilities and undertakings of
each Guarantor or to which each Guarantor is subject thereunder, including
without limitation the joint and several, unconditional, absolute, continuing
and irrevocable guarantee to the Administrative Agent for the benefit of the
Guaranteed Parties of the payment and performance in full of the Guaranteed
Liabilities (as defined in the Guaranty Agreement) whether now existing or
hereafter arising, all with the same force and effect as if the Joining
Guarantor were a signatory to the Guaranty Agreement.


2.           Affirmations.  The Joining Guarantor hereby acknowledges and
reaffirms as of the date hereof with respect to itself, its properties and its
affairs each of the waivers, representations, warranties, acknowledgements and
certifications applicable to any Guarantor contained in the Guaranty Agreement.
 
 
A-1
 
 
3.           Severability.  The provisions of this Guaranty Joinder Agreement
are independent of and separable from each other.  If any provision hereof shall
for any reason be held invalid or unenforceable, such invalidity or
unenforceability shall not affect the validity or enforceability of any other
provision hereof, but this Guaranty Joinder Agreement shall be construed as if
such invalid or unenforceable provision had never been contained herein.


4.           Counterparts.  This Guaranty Joinder Agreement may be executed in
any number of counterparts each of which when so executed and delivered shall be
deemed an original, and it shall not be necessary in making proof of this
Guaranty Joinder Agreement to produce or account for more than one such
counterpart executed by the Joining Guarantor.  Without limiting the foregoing
provisions of this Section 4, the provisions of Section 10.10 of the Credit
Agreement shall be applicable to this Guaranty Joinder Agreement.


5.           Delivery.  The Joining Guarantor hereby irrevocably waives notice
of acceptance of this Guaranty Joinder Agreement and acknowledges that the
Guaranteed Liabilities are and shall be deemed to be incurred, and credit
extensions under the Loan Documents, Guaranteed Cash Management Agreements and
Guaranteed Hedge Agreements made and maintained, in reliance on this Guaranty
Joinder Agreement and the Joining Guarantor’s joinder as a party to the Guaranty
Agreement as herein provided.


6.           Governing Law; Jurisdiction; Etc. The provisions of Section 26 of
the Guaranty Agreement are hereby incorporated by reference as if fully set
forth herein.




[Signature page follows.]


 
A-2
 
 
IN WITNESS WHEREOF, the Joining Guarantor has duly executed and delivered this
Guaranty Joinder Agreement as of the day and year first written above.


JOINING GUARANTOR:


__________________________________________




By:_______________________________________
Name:  ____________________________________
Title:     ____________________________________


 
A-3
 
 